ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Summary
This Advisory Action is in response to the Applicant Remarks filed on August 17, 2022. The most recent claim set is dated April 22, 2022.
Claim 8 is cancelled.
Claims 1-7 and 9-11 have been presented for examination.
Claims 1-7 and 9-11 are rejected.

Response to Arguments
Applicant's arguments filed August 17, 2022 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
	The Applicant argues:
“Although the Hybrid Electric mode 410 of Malone only uses the electric drive, the Hybrid Electric mode is not used at a beginning of the recited maneuvering mode, which is activated when the electric parking aid is activated. Further, the Park-Assist mode 430 of Malone restricts the speed and braking of the vehicle, but does not initially deactivate the starting of the internal combustion engine…the Office Action does not update the grounds of rejection presented in the body of the Office Action, and does not provide any reason why a skilled artisan would have modified the Park-Assist mode 430 of Malone to initially deactivate starting of the internal combustion engine at the beginning of the Park-Assist mode 430. Therefore, the Office Action has not provided a prima facie case of obviousness for claim 1.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As submitted, the claims merely recite that “starting of the internal combustion engine is initially deactivated…” The way that this limitation is structured begets the interpretation that the engine begins in a deactivated state before it is started. This limitation, as recited, is not parallel to “initially deactivate the starting of the internal combustion engine,” as argued by the Applicant. The Examiner suggests amending the claim to accurately reflect the intended interpretation. Further, the Office Action dated 07/19/2022 does provide an restructured grounds of rejection using the prior art of record (see added citations Malone [0037] and [0019]) and provides a reason why one having ordinary skill in the art would have modified the disclosure of Malone (see Final Rejection, at least Page 8).

The Applicant further argues:
“…any disclosure in Malone regarding a non-hybrid vehicle without an electric motor is irrelevant to claim 1, which recites an "apparatus for at least one of activating or deactivating a maneuvering mode of a drive in a hybrid vehicle, wherein the drive has an internal combustion engine and an electric motor" (emphasis added). Further, Malone does not activate starting of the internal combustion engine during the Park-Assist mode 430 such that the internal combustion engine is used to operate the vehicle during a remainder of the Park-Assist mode 430 without using the electric motor during the remainder of the Park- Assist mode 430.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. Malone explicitly states in [0016] that the vehicle of the disclosure may be a hybrid-electric vehicle. While Malone says that the vehicle may be a non-hybrid vehicle, it does not nullify the use of the technology in the context of hybrid-electric vehicles. Further, as submitted, claim 1 merely recites “the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode…” The presence of the contingent trigger “if so” renders the claim to only require the steps that precede it (MPEP § 2111.04, Section II). Therefore, the prior art is not required to have “activate starting of the internal combustion engine in the maneuvering mode…” Malone in combination with Min-Hwan does teach “the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started” (see Min-Hwan [0061] as previously cited).

The Applicant further argues:
“The clause beginning with "such that" is triggered by the activating of the starting of the internal combustion engine in the maneuvering mode (i.e., allegedly the Park- Assist mode 430 of Malone), and should not be read in isolation as merely requiring the operation of an internal combustion engine without using the electric motor during a maneuvering mode.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. As explained above, the clause beginning with “such that” belongs to the contingent limitation and therefore is not required to be performed. In spite of this, the limitation explicitly recites “such that the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode.” This limitation implies that the internal combustion engine is the sole method of engine propulsion during the maneuvering mode as it explicitly recites that it is used “without using the electric motor during the remainder of the maneuvering mode,” wherein the “remainder” may be any duration under the broadest reasonable interpretation. Therefore, it is unclear how the limitation “should not be read in isolation as merely requiring the operation of an internal combustion engine without using the electric motor during a maneuvering mode,” as argued by the Applicant.

The Applicant further argues:
“Min-Hwan does not disclose or suggest that: 
…the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode after the starting of the internal combustion engine was initially deactivated…”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. As previously cited, Min-Hwan [0061] teaches determining whether the drive requires the internal engine to be started based on the battery level and battery consumption necessary to perform a parking maneuver. Therefore, Min-Hwan does teach “the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started.” As addressed above, the contingent limitation “if so, to activate starting of the internal combustion engine in the maneuvering mode after the starting of the internal combustion engine was initially deactivated…” is merely contingent upon the trigger “if so,” and therefore is not a step that is required to be performed.

The Applicant further argues:
“In response to this argument, the Office Action appears to rely on a proposed combination of Malone and Min-Hwan as allegedly disclosing the quoted claim feature (Office Action, pages 4-5). However, the Office Action does not explain how either reference is being modified, or why such a modification would have been obvious to a skilled artisan. Also, the Office Action does not update the grounds of rejection presented in the body of the Office Action. Further, the Applicant notes that the Auto Stop-Start mode 450 of Malone is irrelevant to the maneuvering mode recited in claim 1, because the Auto Stop-Start mode 450 is not activated when an electronic parking aid is activated.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The Office Action dated 07/19/2022 provides reasoning for why one having ordinary skill in the art would be motivated to modify the disclosure of Malone under the 35 U.S.C. § 103 rejection (see at least Page 8, “It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified…”). Additionally, the Office Action provided a restructured ground of rejection using the prior art of record (see added citations Malone [0016], [0037], [0038], and [0019]). 
The citation of the Auto Stop-Start mode is relevant in addressing the limitation “the internal combustion engine is used to operate the vehicle during a remainder of the maneuvering mode without using the electric motor during the remainder of the maneuvering mode,” in that the engine is used to operate maneuvers without the electric motor. Malone addresses activating driving maneuvers while operating the Park-Assist mode in [0040]. A “maneuvering mode” under its broadest reasonable interpretation may mean any movement or maneuvering.
For the reasons listed above, the Examiner maintains the previous rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662             

                                                                                                                                                                                           /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662